—In an action to recover damages for personal injuries, etc., the defendants third-party plaintiffs John J. Benedetto and Haven Transportation, Inc., appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Oshrin, J.), dated January 7, 1997, as granted the motion of the third-party defendant Maersk Container Inc./ Maersk Inc. for summary judgment dismissing the third-party complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly determined that the third-party defendant was not liable for contribution under Vehicle and Traffic Law § 388 (see, Rodriguez v Yosi Trucking, 151 AD2d 556). Furthermore, the record does not support any other basis for a contribution claim against the third-party defendant. Santucci, J. P., Joy, Friedmann and Luciano, JJ., concur.